— Upon movant’s application for reargument and/or clarification, this court has once again examined the entire record in this matter and concludes that the case against defendant, Fernley, was also tainted by the improper remarks of plaintiffs’ counsel referred to in this court’s earlier majority memorandum. Accordingly, we modify our prior determination to the extent of reversing the judgment as against Fernley Realty Corp., on the law and the facts, and directing a new trial as against it on the theories of common-law negligence and violation of section 205-a of the General Municipal Law. In all other respects we adhere to our prior determination. Concur —Birns, Capozzoli and Lane, JJ.; Kupferman, J., dissents and would deny the motion for reargument and clarification. Applications for leave to appeal to the Court of Appeals are dismissed. (See CPLR 5601, subd [c]; 5602, subd [a], par 2; subd [b], par 1.) [See 57 AD2d 741.]